Citation Nr: 0508999	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-24 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel











INTRODUCTION

The appellant has reported that she served with the United 
States Armed Forces from September 1943 to January 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the appellant's claim of entitlement to VA 
benefits has been obtained by the RO, and the RO has notified 
her of the type of evidence needed to substantiate her claim.

2.  The service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
her basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied these 
duties to the appellant in a VCAA letter issued in January 
2002.  The letter predated the August 2002 initial denial of 
benefits.  See Id.  The RO has generally advised the 
appellant to submit any evidence in support of her claim 
which she has in her possession, and that they would assist 
her in obtaining any evidence she was not able to obtain on 
her own.  Id., but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 
24, 2004).  

Furthermore, the Board notes that VA has conducted the 
necessary evidentiary development in this case, given the 
issue at hand.  Specifically, the RO has obtained three 
certifications from the service department regarding the 
military service of the appellant.  The Board concludes that 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating her 
claim.  For all the foregoing reasons, the Board is satisfied 
that VA's duties to the appellant have been fulfilled.

I.  Factual Background

A review of the record shows that the appellant filed a claim 
for VA benefits in September 2001 in which she contended that 
she was entitled to VA benefits based on her military service 
from September 1943 to January 1945.  This information was 
forwarded to the service department for verification.  In 
July and September 2002, the service department certified 
that "[s]ubject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  

In support of her claim, the appellant submitted copies of 
legal memoranda from the United States District Court Central 
District of California and deposition testimony in reference 
to her appeal for naturalization before the Immigration and 
Naturalization Service.  The documentation noted the 
appellant's contentions that she was eligible for 
naturalization as a Filipino war veteran because of her 
service in a Filipino guerrilla unit in World War II.  
Further documentation indicates that the appellant was 
granted naturalization as she was directed to attend a 
Naturalization Oath Ceremony in October 1997.  

II.  Laws and Regulations

The appellant claims that her military service meets the 
requirements for eligibility for VA benefits on the basis 
that she is a "veteran."  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2004).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2004).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2004).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).

III.  Analysis

The evidence of record contains service department 
certifications dated in July and September 2002 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army in the service of the U.S. Armed Forces.  
None of the material submitted by the appellant is an 
official document of any service department of the United 
States and does not constitute valid evidence of service 
under 38 C.F.R. § 3.203(a).  Although the appellant's 
military service in the Philippines may have been recognized 
for naturalization purposes through the Immigration and 
Nationality Act, 8 U.S.C.A. § 1440 (1994), this evidence is 
insufficient to prove qualifying service for VA purposes.  VA 
is bound by the certification of the service department which 
shows that the appellant did not have service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.

Accordingly, the Board finds that the appellant did not have 
the requisite service to qualify her for VA benefits and, 
therefore, her claim is denied.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.6 (2004).  As the law is dispositive in 
this case, the appellant's claim must be denied because of 
lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


